UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6837



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

MARY EDITH SAUNDERS MUSE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, District
Judge. (CR-89-21-5-1)


Submitted:   February 11, 1997             Decided:   March 5, 1997


Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mary Edith Saunders Muse, Appellant Pro Se. Amy Michelle Lecocq,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying her

Motion to Rescind Order Amending Sentence. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Muse, No. CR-89-21-5-1 (S.D.W. Va. May 7,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2